DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites that the bulbous proximal portion includes return electrodes. This is a reference to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 18, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (US 2012/0143099) in view of Eggers (US 5,366,443) and Oral (US 2006/0111701).
Regarding claims 1, 3, 18, 22, 24 and 26, Daniels discloses a catheter based system for treating tissue with an ablation catheter device (figs. 15A-B) having an elongated catheter shaft (1240) with a liquid delivery lumen (1242), a balloon comprising a porous or microporous material (1220, [0151]), and a plurality of electrodes disposed on the balloon (1232). The system further includes a catheter (1202) with a lumen for slidably receiving the ablation catheter (fig. 15A). Daniels further discloses the catheter is introduced by an introducer sheath (1202) which can be .

Claims 1, 2, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto (US 2005/0273095) in view of Root (US 6,235,044).
Regarding claims 1, 2, 25 and 28, Taimisto discloses a catheter based ablation system that includes an ablation catheter with an elongated catheter shaft (102, fig. 1) having a delivery lumen (162, fig. 2A-B), a porous balloon (180, [0042]), and one electrode inside the balloon (190). The system further includes a catheter (140) for receiving the ablation catheter and discloses that a return electrode can be positioned on the shaft ([0040]), but does not disclose the catheter has an expandable distal end portion with an electrode. Root discloses a catheter based ablation system and teaches the use of a catheter (10, figs. 4-6B) that houses a slidable ablation catheter (15) and includes an expandable porous generally conical distal end portion (25) for trapping embolic material during ablation of cardiac tissue (col. 1 lines 7-16). Therefore, before the filing date of the application, it would have been obvious to provide the catheter of Taimisto with the expandable distal end portion as taught by Root to prevent embolic material from escaping the treatment site. Regarding the electrode, the fact that neither Taimisto nor Applicant have shown the exactly location of the return electrode in the figures suggest that its exact position is not critical and does not produce an unexpected results. Therefore, before the filing date of the application, it would have been obvious to put a return electrode anywhere along the length of the catheter of Taimisto-Root, including on the expandable portion, which would produce the predictable result of allowing a user to delivery energy to tissue between active and return electrodes.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taimisto and Root, further in view of Maguire (US 2003/0050637).
 Regarding claim 5, neither Taimisto nor Root disclose the outer surface of the balloon has a plurality of electrodes. However, electrodes on balloons are ubiquitous in the art and Applicant has not disclosed how putting electrodes on balloons produces an unexpected result.  Maguire discloses several embodiments of catheter based systems including one which uses a single electrode (620, fig. 13) inside a porous balloon (610) to create a circumferential lesion in the heart ([0217]-[0221]). In a second embodiment, Maguire discloses a system that uses a plurality of electrodes (562, figs. 12A-B, [0211]) on the exterior of a porous balloon (via 572, see fig. 11B). This is understood to be a teaching of functional equivalence between these types of circumferential cardiac ablation device (see MPEP 2144.06(I)). Additionally or alternatively, it is well established that the combination of known elements according to known methods to yield predictable results is obvious (MPEP 2141(III)). Therefore, at the time the application was filed, it would have been obvious to provide the device of Taimisto-Root with a plurality of electrodes on the surface of a balloon as taught by Maguire because the combination of known elements according to known methods, and which known elements are recognized as functional equivalents, would only produce the predictable result of ablating tissue in a desired manner. Any electrode is capable of being supplied with RF or DC energy. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto and Root, further in view of Maguire (US 2002/0198521), hereinafter Maguire2.
Regarding claims 19 and 20, the device of Taimisto-Root does not include a bulbous proximal portion and a cylindrical distal portion, where the bulbous portion is formed by an internal balloon. However, there are a wide range of balloon shapes that are known in the art and Applicant has not disclosed that this particular shape produces an unexpected result. Taimisto also discloses in a different embodiment a balloon with two differently shaped regions (fig. 6) which further suggests there are a wide range of balloon shapes which could be used effectively to treat pulmonary veins. Maguire2 discloses a system for treating pulmonary veins which uses one (e.g. fig. 3A) or more (e.g. fig. 19C) balloons, including a configuration with a cylindrical shaped balloon with a proximal end formed into a bulbous shape by an inner balloon (fig. 20, [0212]). Maguire2 teaches this particular arrangement facilitates correct positioning of the ablation element ([0207], [0212]). Therefore, before the filing date of the application it would have been obvious to one of ordinary skill in the art to provide the device Taimisto-Root with a balloon having any commonly known shape, including a proximal bulbous shape produced by an inner balloon and a cylindrical distal shape as taught by Maguire2 to produce the predictable result of allowing the device to be correctly positioned in a pulmonary vein and the predictable result of a functional cardiac ablation device that would be true of any commonly known balloon shape.

 Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Taimisto and Root, further in view of Mickley (US 2010/0145306). 
Regarding claim 23, neither Taimisto nor Root disclose the expandable portion is self-expandable. However, self-expanding mesh structures are common in the art. Further, the fact that the claims recite both self-expending and non-self-expanding structures suggests neither produces an unexpected result. Mickley discloses a cardiac ablation device which includes a self-expanding conical mesh structure (figs. 4A-B, [0035]). Therefore, before the effective filing date of the application, it would have been obvious to allow the expandable portion of Taimisto-Root to be expandable in any commonly known manner, including self-expanding as taught by Mickley, to produce the predictable result of allowing the expansion of the portion so it can perform a desired function.

Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Taimisto and Root, further in view of Jahns (US 2003/0078575).
Regarding claim 27, the device of Taimisto-Root does not disclose the use of a vacuum applying element to allow the expandable portion to be in a sealed contact with tissue. The language directed to ostium is functional, although in this case the device of Taimisto-Root is explicitly used to treat pulmonary ostia (e.g. [0006] of Taimisto). Using suction to adhere a device to tissue is common in the art. Jahns, for example, discloses an ablation device which uses a suction tip to attach the device to tissue (e.g. [0031]-[0035]). Since the purpose of the expandable portion of Root is to prevent debris from passing through, it would benefit from a sealing element ensuring blood only passes through the mesh. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to provide the expandable portion of Taimisto-Root with a vacuum element as taught by Jahns to ensure a seal is formed .
 
 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794